
  Lao People's Democratic Republic 1991 (rev. 2015)
  
  

  

  


Preamble


The multi-ethnic Lao people have existed and developed on this beloved land for thousands of years. Starting from the middle of the 14th century, during the time of Chao Fa Ngum, our ancestors founded the unified Lane Xang country and built it into a prosperous land.


Since the 18th century, the Lao land has been repeatedly threatened and invaded by outside powers. Our people enhanced the heroic and unyielding traditions of their ancestors and continually and persistently fought to gain independence and freedom.


Since the 1930's, under the correct leadership of the former Indochinese Communist Party and the present Lao People's Revolutionary Party, the multi-ethnic Lao people have carried out difficult and arduous struggles full of great sacrifices until they managed to crush the yokes of domination and oppression, tumble the colonial and feudal regimes, completely liberate the country and establish the Lao People's Democratic Republic on 2 December 1975, thus opening a new era - an era of genuine independence for the country and true freedom for the people.


During the years since the country has been liberated, under the leadership of Lao Revolutionary Party, our people have together been implementing the two strategic tasks of defending and building the country, especially the undertaking of reforms on every side, guided by the principles of mobilizing the resources within the nation and the era to preserve the people's democratic regime, the people's wealth, prosperity, social harmony, democracy, justice and civilization, creating conditions to move towards socialism.


In this new era, social life requires that the State must focus on the management of State, through socio-economic by-laws, and therefore the first Constitution of the Lao People's Democratic Republic was established and promulgated on 15 August 1991. In order to meet the requirements for the implementation on the new changes of policy, the first constitution was amended and promulgated in 2003; the amended Constitution in 2015 focuses on the improvement of State power to have greater efficiency, create a new turn toward the protection and construction of the country, and integrate the economy within the region and globe in the new era.


The Constitution of the People's Democratic regime in our country has acknowledged the major result that the people have victoriously achieved in undertaking and liberating the country, protecting and building the country, as well as the undertaking of the new changes. The Constitution defines the political regime, the socio-economic system, the regimes of national security, defence, foreign affairs, the rights and obligations of citizens and the system of organization of the state apparatus in the new era.


This Constitution is the fruit of the process of the people's discussions throughout the country. It reflects the long-standing aspirations and strong determination of the national community to strive together to fulfill the objective of building Laos into a country of peace, independence, democracy, unity and prosperity.



Chapter I. The Political Regime



Article 1


The Lao People's Democratic Republic is an independent country with sovereignty and territorial integrity over its territorial waters and airspace. It is a unified country belonging to all its multi-ethnic people and is indivisible.



Article 2


The State of the Lao People's Democratic Republic is a people's democratic state. All powers belong to the people, [and are exercised] by the people and for the interests of the multi-ethnic people of all social strata with the workers, farmers and intelligentsia as key components.



Article 3


The rights of the multi-ethnic people to be the masters of the country are exercised and ensured through the functioning of the political system with the Lao People's Revolutionary Party as its leading nucleus.



Article 4 (Amended)


The people are to elect representatives, namely the National Assembly and the Local People's Assemblies, to ensure that their rights, powers and benefits are addressed.


The election of members of the National Assembly and the Local People's Assemblies shall be carried out through the principles of universal equal direct suffrage and secret balloting.


Voters have the right to propose the removal of their own representatives if they are found to behave in a way unbefitting their [honorable positions] and to lose the people's confidence.



Article 5 (Amended)


The National Assembly, the Local People's Assemblies and other state organizations are established and function in accordance with the principle of democratic centralism.



Article 6 (Amended)


The State protects the freedom and democratic rights of the people which cannot be violated by anyone. All state organizations and government officials must disseminate and create awareness of all policies, regulations and laws among the people and, together with the people, and strictly organize their implementation in order to guarantee the legitimate rights and interests of the people. All acts of domination and harassment that can be detrimental to the people's honor, physical well-being, lives, consciences and property are prohibited.



Article 7 (Amended)


The Lao Front for National Construction, the Lao Veterans Federation, the Lao Federation of Trade Unions, the Lao People's Revolutionary Youth Union, the Lao Women's Union and other social organizations are the organizations to unite and mobilize all strata of the multi-ethnic people to take part in the tasks of protection and construction of the country, to develop the right of self-determination of the people, and to protect the legitimate rights and interests of members of their respective organizations. They have the right and duty to monitor the activities of the National Assembly, Local People's Assemblies and other members of such assemblies.



Article 8 (Amended)


The State pursues the policy of promoting unity and equality among all ethnic groups. All ethnic groups have the right to protect, preserve and promote the fine customs and cultures of their own tribes and of the nation. All acts creating division and discrimination among ethnic groups are prohibited.


The State uses every measure to gradually develop and upgrade the socio-economic levels of all ethnic groups.



Article 9 (Amended)


The State respects and protects all lawful activities of Buddhists and of followers of other religions, [and] mobilizes and encourages Buddhist monks and novices as well as the priests of other religions to participate in activities that are beneficial to the country and people. All acts creating division between religions and classes of people are prohibited.



Article 10 (Amended)


The State manages and protects the society through the provisions of the Constitution and the laws.


Party and state organizations, the Lao Front for National Construction, mass organizations, social organizations and all citizens must function within the bounds of the Constitution and the laws.



Article 11 (Amended)


The State implements in all aspects the policy of national defence and security for all people, improving the strong national defence, implements a modern plan, and is loyal to the country and the people; has the ability to carry out the duty to protect the gains of the revolution, the lives, properties and hard work of the people; and contributes to the tasks of national development in order to progress to enrichment and strength.



Article 12


The Lao People's Democratic Republic pursues a foreign policy of peace, independence, friendship and cooperation, and promotes relations and cooperation with all countries on the basis of the [following] principles: peaceful coexistence; respect for each other's independence, sovereignty and territorial integrity; non-interference in each other's internal affairs; and equality and mutual benefit.


The Lao People's Democratic Republic supports the struggle of the world's people for peace, national independence, democracy and social progress.



Chapter II. The Socio-Economic Regime



Article 13 (Amended)


The national economy of the Lao People's Democratic Republic is the market-oriented economy that follows the socialist path which consists of divergent economic forms and various forms of entrepreneurship, with sustainability, equality, competitiveness, and collaboration under the law; it promotes local wisdom, promotes regional and international economic integration to ensure sustainable, robust, and continuous economic growth while ensuring the sustainability of social development and environment, so as to ensure the mental, physical and economic wellbeing of the Lao people.



Article 14


The State promotes investment by all domestic economic sectors in production, commerce, and services, to contribute to the industrial transformation and modernization of, and to develop and strengthen, the national economy.



Article 15 (Amended)


The State promotes foreign investment in the Lao People's Democratic Republic, [and] creates favorable conditions for the injection of capital, for the use of technology and for introducing modern types of management into production, businesses and services.


The lawful assets and capital of investors in the Lao People's Democratic Republic shall not be confiscated, seized or nationalized by the State.



Article 16


The State protects and promotes all forms of property rights: State, collective, private domestic and foreign investment in the Lao People's Democratic Republic.



Article 17 (Amended)


The State protects the property rights (such as the rights of possession, use, exploitation and disposition) and the inheritance rights of individuals, legal entities and organizations in accordance with the laws.


Land, minerals, water, air, forests and forest products, aquatic life, wildlife and other natural resources all belong to the nation's community with the Lao government as the centralized and unified representative to manage those resources under laws of Lao PDR.



Article 18 (Amended)


The State manages the economy in accordance with the mechanism of the market economy governed by laws, increasing the role to manage the central sectors, to implement the principle of combining centralized management through the consensus of central authorities with the delegation of responsibilities to local authorities in accordance with the laws and regulations.



Article 19 (Amended)


The State promotes the protection and restoration of the environment which has been destroyed and degraded to develop it so that it may become abundant and sustainable.


All organizations and citizens must protect and preserve the bio-diversity and use natural resources in line with the direction of ensuring sustainability



Article 20 (Amended)


The Lao People's Democratic Republic implements open policies on economic cooperation with foreign countries in different ways, on a multilateral basis and in different forms on the basis of the [following] principles[:] respect for each other's independence, sovereignty, equality and mutual benefit.



Article 21 (Amended)


The State attaches great importance to the development of the economy in conjunction with cultural development and sustainable environment by giving priority to human resource development.



Article 22 (Amended)


The State focuses on implementing the policy on the national education in order to build good citizens with competence, knowledge, abilities and technical skills.


The State and society attends to developing high quality national education, to create opportunities and [favorable] conditions in education for all people throughout the country, especially people in remote areas, ethnic groups, women, children, disadvantaged people and disabled people.


The State promotes private sector investment in the development of national education in accordance with the laws.



Article 23


The State promotes preservation of the national culture which is representative of the fine tradition of the country and its ethnic people while accepting selected progressive cultures from around the world.


The State promotes cultural activities, fine arts and invention, manages and protects the cultural, historical and natural heritage and maintains antiques and historical places.


The State attends to improving and expanding mass media activities for the purpose of national building and protection.


All cultural and mass media activities which are detrimental to national interests or the fine traditional culture and dignity of Lao people are prohibited.



Article 24 (Amended)


The State focuses on promoting knowledge and invention in scientific, academic and technological research and development, innovation, [and] protecting intellectual property while building up a community of scientists to promote industrialization and modernization.



Article 25 (Amended)


The State focuses on improving and expanding public health services to take care and promote the people's health.


The State and society focus on building, improving disease prevention systems, providing health care to all people with quality, creating conditions to ensure that all people have access to health care, especially women and children, poor people and people in remote areas, to ensure the people's good health.


The State promotes private sector investment in public health services to advanced and modernize them.


All health services are prohibited from violating the laws and regulations.



Article 26


The State and society attend to encouraging, supporting and investing in public sports activities, including traditional and international sports, [in order to] upgrade abilities in sport and to strengthen people's health.



Article 27


The State and society attend to developing skilled labor, upgrading labor discipline, promoting vocational skills and occupations and protecting the legitimate rights and benefits of workers.



Article 28


The State and society attend to implementing policies on social security, especially towards national heroes, soldiers, retired civil servants, disabled people, [and the] families of those who have sacrificed their lives for the revolution and who have contributed extensively to the nation.



Article 29


The State, society and families attend to implementing development policies and supporting the progress of women and to protecting the legitimate rights and benefits of women and children.



Article 30 (Amended)


The State and society promote opening up the country and developing cultural and historical tourism and eco-tourism to create a tourist industry with unique characteristics as an important economic sector of the nation.


Tourism which is detrimental to the fine culture of the nation or violates the laws is prohibited.



Chapter III. National Defence and Security



Article 31 (Amended)


National defence and security are the obligations and duties of all organizations and Lao citizens, with the national defence and security forces as the main forces to protect the independence, sovereignty and territorial integrity of the nation; protecting lives and people's property, [and] ensuring a stable and sustainable people's democracy.


National defence and security are carried out in parallel with socio-economic development and environmental protection.



Article 32 (Amended)


The national defence and security forces must improve and strengthen themselves, enhance their loyalty to the nation, serve as the people's military force with real revolutionary spirit, [observe] strict rules and modern plans having high military competence, and be the main forces to ensure national stability, peace, social order and attend to prevent, fight and resolve natural disasters.


The State focuses on developing the fundamentals of defence and security, supplying materials, techniques, technology, transportation, equipment and upgrading the knowledge, ability, professional skills, strategy and tactics of the national defence and security forces.



Article 33


The State and society attend to implementing policies to ensure that the physical and mental condition of the national defence and security forces is well maintained and to providing incentives to rear echelons of the national defence and security forces to increase the capacity to protect the nation and maintain peace in the society.


The national defence and security forces must endeavour to become self reliant and stronger in order to ensure implementation of tasks and attend to national development.



Chapter IV. Fundamental Rights and Obligations of Citizens



Article 34 (Amended)


Lao citizens are persons who hold Lao nationality as provided by the laws.


The State acknowledges, respects, protects and ensure the human rights and fundamental rights of citizens in accordance with the laws.



Article 35


Lao citizens are all equal before the law irrespective of their gender, social status, education, beliefs and ethnic group.



Article 36 (Amended)


Lao citizens aged eighteen years and above have the right to vote and those aged twenty years and above have the right to be elected, except insane persons, persons with mental disorders and persons whose rights to vote and to be elected have been revoked by a court.



Article 37


Citizens of both genders enjoy equal rights in the political, economic, cultural and social fields and in family affairs.



Article 38 (Amended)


Lao citizens have the right to research, education, and learning in order to develop themselves toward an advanced level.



Article 39


Lao citizens have the right to work and engage in occupations which are not contrary to the laws.


Working people have the right to rest, to receive medical treatment in times of illness, [and] to receive assistance in the event of incapacity or disability, in old age, and in other cases as provided by the laws.



Article 40


Lao citizens have the freedom of settlement and movement as provided by the laws.



Article 41 (Amended)


Lao citizens have the right to propose, lodge complaints and petitions to the relevant State organizations in connection with issues pertaining to the public interest or to their own rights and interests.


Proposals, complaints and petitions of citizens must be examined and resolved as provided by the laws.



Article 42 (Amended)


Lao citizens have the right to prevent the violations to their life, body, integrity and properties.


Lao citizens will not be arrested, imprison or searched without the order of the Public Prosecutor or the people's courts, except if otherwise provided by the laws.



Article 43 (Amended)


Lao citizens have the right and freedom to believe or not to believe in religions which are not contrary to the laws.



Article 44


Lao citizens have the right and freedom of speech, press and assembly; and have the right to set up associations and to stage demonstrations which are not contrary to the laws.



Article 45 (Amended)


Lao citizens have the right and freedom to conduct research and apply scientific technologies and innovation; to create artistic and literary works [;] and to engage in cultural activities which are not contrary to the laws.



Article 46


The State protects the legitimate rights and interests of Lao citizens residing abroad.



Article 47 (Amended)


Lao citizens have the obligation to respect and implement the Constitution and the laws, to strictly observe labor discipline, [and to comply with] the regulations relating to social life and public order.



Article 48


Lao citizens have the obligation to pay duties and taxes in accordance with the laws.



Article 49


Lao citizens have the obligation to defend the country, to maintain the security and to fulfil military service obligations as provided by the laws.



Article 50 (Amended)


The rights and freedoms of aliens and people without nationality are protected by the laws of the Lao People's Democratic Republic. They have the right to file proposal, claims in the courts and [to lodge petitions with] other concerned organizations, have the obligation to respect the Constitution and laws of the Lao People's Democratic Republic.


Foreigners who have contributed good deeds to the country and have a significant standing and contributions to the protections and constructions of the nation have the right to gain citizenship with honor of the Lao People's Democratic Republic.



Article 51


The Lao People's Democratic Republic grants asylum to foreigners who are persecuted for their struggle for freedom, justice, peace and scientific causes.



Chapter V. National Assembly



Article 52 (Amended)


The National Assembly is the representative body of the rights and interests of the multi-ethnic people; it is the highest power organization of the State. The National Assembly is also the legislative branch to perform the role to adopt the Constitution and laws, make decisions on fundamental issues of the country and to monitor the implementation of the Constitution and laws by the State organizations.



Article 53 (Amended)


The National Assembly has the following rights and duties:







1.
To consider [and] approve the Constitution and laws;






2.
To consider and approve strategic plans, the socio-economic development plan, State budget plan and the amended State budget plan;






3.
To consider [and] approve the fundamental policy of finance, money, the percentage of State budget deficit, the percentage of government debt and the percentage of public debt;






4.
To consider [and] approve the determination, amendment, cancellation or exemption of taxes and duties;






5.
To oversee the observance and implementation of the Constitution and laws of the State organizations;






6.
To elect or remove the President, the Vice-President and members of the National Assembly Standing Committee;






7.
To elect or remove the President and Vice-President of the State based on the recommendation of the National Assembly Standing Committee;






8.
To elect or remove the Prime Minister based on the recommendation of the President of the State;






9.
To elect or remove the Supreme Public Prosecutor, the President of the People's Supreme Court and the President of State Audit based on the recommendation of the President of the State;






10.
To consider and approve the proposed appointment or removal of the President, Vice-President of the Committee and Secretary General of the National Assembly based on the recommendation of the National Assembly Standing Committee;






11.
To consider and approve the proposed appointment or removal of members of the government based on the recommendation of the Prime Minister;






12.
To consider and approve the proposed appointment or removal of judges of the People's Supreme Court based on the recommendation of the President of the People's Supreme Court;






13.
To consider and approve the organizational structure of the National Assembly, including the establishment, merging and separation of committees, and the board of secretariat of the national assembly;






14.
To consider and approve the organizational structure of the government, including establishment, dissolution, merging and division of ministries and equivalent bodies, provinces and municipalities based on the recommendation of the Prime Minister;






15.
To consider and determine the boundaries of the provinces [and] capital city based on the recommendation of the Prime Minister;






16.
To consider to dissolve the People Assembly of the provinces in the event that the People Assembly has caused significant damage to the interest of the people and country;






17.
To consider and approve the granting of amnesties based on the recommendation of the National Assembly Standing Committee;






18.
To consider and approve the ratification of or withdraw from treaties and agreements to which Lao PDR has become a party and international agreements based on the recommendation of the Prime Minister;






19.
To consider and approve on matters of war or peace based on the recommendation of the President of the State;






20.
To cancel the legislation of other sectors which contradict with the constitution and laws, except the decision on the court proceeding of Public Prosecutor and People's Court;






21.
To assign the right to the National Assembly Standing Committee to decide on necessary and urgent matters, subject to subsequent reporting to the National Assembly meeting.





Article 54 (Amended)


The term of office of each National Assembly legislature is five years.


Members of the National Assembly are elected by the Lao citizens in accordance with the laws.


The election of a new National Assembly legislature must be completed within sixty days prior to the expiration of the term of office of the incumbent National Assembly [legislature].


In the case of war or any other circumstance that obstructs the election, an [incumbent] National Assembly [legislature] may extend its term of office but it must carry out the election of the new National Assembly no later than six months after the situation returns to normal.


If deemed necessary by the vote of at least two-thirds of all members of the National Assembly attending the session, such [incumbent] National Assembly [legislature] may carry out the election of [new] members prior to the expiration of its term.



Article 55 (Amended)


The National Assembly Standing Committee is the permanent body of the National Assembly, and is to carry out duties on behalf of the National Assembly during the recess of the National Assembly.


The National Assembly Standing Committee consists of the President, the Vice-President and a number of members.


The President and Vice-President of the National Assembly are also the President and Vice-President of the National Assembly Standing Committee.



Article 56 (Amended)


The National Assembly Standing Committee has the following rights and duties:




1. To prepare and summon the National Assembly into session;




2. To interpret and explain the provisions of the Constitution and the laws, and to propose to establish a new law;




3. To propose the draft Decree to the President of the State;




4. To appoint, transfer or remove judges of the People's Supreme Court, the President, Vice-President and judges of the People's Court based on the recommendation of the President of the People's Supreme Court;




5. To appoint the National Election Committee;




6. To decide on granting amnesties under treaties to which Lao PDR has become a party and international agreements based on the recommendation of the Prime Minister;




7. To receive and consider applications from the people for justice.



Article 57 (Amended)


The National Assembly convenes its ordinary session twice a year; the National Assembly Standing Committee may convene an extraordinary session of the National Assembly if it deems it necessary.


The National Assembly sessions shall be convened only with the presence of more than one-half of the total number of the National Assembly members.



Article 58 (New)


Resolutions of the National Assembly shall be valid only when they are voted for by more than one-half of the number of the National Assembly members present at the session, except as otherwise provided in Articles 54, 66, 68 and 118 of this Constitution.



Article 59 (Amended)


The organizations and persons that have the right to propose draft laws are as follows:




1. The President of the State;




2. The National Assembly Standing Committee;




3. The Government;




4. The Office of the Supreme Public Prosecutor;




5. The People's Supreme Court;




6. The State Audit Authority; [and]




7. The Lao Front for National Construction and the mass organizations at the central level.



Article 60 (Amended)


Laws already adopted by the National Assembly must be promulgated by the President of the State no later than thirty days after their adoption. During this period, the President of the State has the right to request the National Assembly to reconsider [such laws]. If the National Assembly affirms its previous decision after reconsidering such laws, the President of the State must promulgate them within fifteen days.


Laws which are promulgated by the President will be effective upon publication within 15 days in the official gazette, except as provided in the specific law.



Article 61 (Amended)


Questions relating to the destiny of the country and the vital interests of the people must be reviewed and considered by the National Assembly, or the National Assembly Standing Committee.



Article 62 (Amended)


The National Assembly establishes its own committees to consider draft laws and draft presidential edicts, which are then submitted to the National Assembly Standing Committee, and assists the National Assembly and the National Assembly Standing Committee in exercising oversight of the activities of all the State organizations.



Article 63 (Amended)


Members of the National Assembly have the right to question the Prime Minister, members of the government, the President of the People's Supreme Court, the Supreme Public Prosecutor, [and] the President of the State Audit Authority.


Persons questioned must give verbal or written answers at the National Assembly session.



Article 64 (Amended)


Members of the National Assembly shall not be prosecuted in criminal cases or arrested, detained and imprisoned without the approval of the National Assembly, or the National Assembly Standing Committee during the recess of the National Assembly.


In cases involving manifest or urgent offences, the relevant organization which has detained the member of the National Assembly must immediately report to the National Assembly or to the National Assembly Standing Committee for consideration.


Investigations shall not [be conducted in such a manner as to] prevent a prosecuted member from attending National Assembly sessions.



Chapter VI. The President of the State



Article 65 (Amended)


The President of the State is the Head of State of the Lao People's Democratic Republic and the representative of the multi-ethnic Lao people both within the country and abroad, is the Chairman of the Council for National Defence and Security, and the head of the people's armed forces ensuring the independence, sovereignty, territorial integrity, stable and sustainability of the nation.



Article 66 (Amended)


The President of the State is elected by the National Assembly with more than two-thirds of the votes of all members of the National Assembly attending the session.


The term of office of the President of the State is the same as the term of office of the National Assembly.


The President cannot hold the position for more than 2 consecutive terms.


The President has a Presidential Office.



Article 67 (Amended)


The President of the State has the following rights and duties:







1.
To promulgate the Constitution and laws;






2.
To issue presidential edicts and decrees;






3.
To convene and preside at the government's special meetings, attend the National Assembly Committee Standing meeting if it deems it necessary;






4.
To appoint, transfer or remove the deputy Prime Minister and members of the government after approval by the National Assembly;






5.
To appoint or remove the Vice-President of the People's Supreme Court, the Deputy Supreme Public Prosecutor, deputy head of State Audit organization based on the recommendation of the President or the head of such organization;






6.
To decide on promotions or demotions at the rank of general in the national defence and security forces based on the recommendation of the Prime Minister;






7.
To appoint, transfer or remove the Head of Presidential Office which has the position equivalent to minister;






8.
To appoint ambassadors and plenipotentiary representatives of the Lao PDR or to recall them from foreign countries based on the recommendation of the Prime Minister, and to accept the plenipotentiary representatives of foreign countries accredited to the Lao PDR;






9.
To announce the appointment of the National Election Committee, election date, number of applicants, number of members of National Assembly and members of Provincial People's Assemblies in each constituency based on the recommendation of the National Assembly Standing Committee;






10.
To declare matters of war or peace based on the recommendation of the National Assembly, decide on general or partial military conscription and to declare states of emergency all over the country or in any particular locality;






11.
To hand over or decide on conferring national gold medals, orders of merit, medals of victory and the highest honorific titles of the State, and other forms of praise based on the recommendation of the Prime Minister;






12.
To decide on granting amnesty based on the recommendation of the government, and announce amnesties after approval by the National Assembly;






13.
To decide on granting foreigners political refugee status; [and]






14.
To negotiate or sign treaties [and] international agreements on behalf of the State; [and to] issue the ratification of or withdrawal from treaties and agreements signed with foreign countries.





Article 68 (Amended)


The President of the State may have a Vice-President as elected by the National Assembly with the votes of more than two-thirds of the number of National Assembly members attending the session.


The Vice-President of the State executes all tasks assigned by the President and acts on behalf of the President if the latter is occupied on other matters.


In case the President cannot perform his/her duty, the Vice-President will perform the duty until the National Assembly elects a new President.



Chapter VII. Government



Article 69 (Amended)


The government is the executive branch, which has the role of managing the State uniformly throughout the country.


The government is responsible for the National Assembly and the President.



Article 70 (Amended)


The government has the following rights and duties:







1.
To implement the Constitution, laws and resolutions of the meeting of the National Assembly, resolutions of the National Assembly Standing Committee, [and] presidential edicts and decrees;






2.
To submit draft laws to the National Assembly, submit draft Presidential Edicts to the National Assembly Standing Committee and to submit draft Presidential Decrees to the President of the State;






3.
To issue decrees and resolutions on State administration, socio-economic management, and management in the fields of science-technology, national resources, environment, national defence and security, and foreign affairs;






4.
To determine strategic plans for socio-economic development and annual State budgets and to submit them to the National Assembly for consideration and approval;






5.
To propose to the National Assembly for approval for the establishment, merger, separation or elimination of ministries and equivalent bodies, provinces and municipalities, and to determine the boundaries of the provinces, and cities;






6.
To decide the establishment or elimination of sub-ministry, departments or equivalent organizations;






7.
To decide the establishment or elimination of districts, municipalities, and cities and to determine the boundaries of the districts, municipalities, and cities after approval by the Provincial People Assembly;






8.
To establish or eliminate Special and Specific Economic Zone;






9.
To organize, monitor and oversee the activities of the sectoral organizations, local administrations and the national defence and security forces;






10.
To decide on conferment, withdrawal, relinquishment and re-acquisition of Lao nationality;






11.
To decide on granting honors to foreigners;






12.
To make, enter into, interpret and implement the treaties and international agreements to which Lao PDR has become a party;






13.
To suspend the implementation of or cancel decisions or instructions of the ministries and equivalent organizations, organizations under the government's management, and local administrations if they contradict the laws and other legislation, except the decision on the court proceeding of the Public Prosecutor and People's Court; [and]






14.
To report on its performance to the National Assembly, the National Assembly Standing Committee, and the President of the State.





Article 71 (Amended)


The government consists of the Prime Minister, Deputy Prime Minister[s], ministers and chairmen of the ministry-equivalent organizations.


The term of office of the government is the same as the term of office of the National Assembly; the members of the government cannot hold the position for more than two consecutive terms.



Article 72 (New)


The Prime Minister is the head of the Government, and represents the Government; leads and manages the work of the Government and local administration; appoints, transfers or removes Vice-Ministers, Vice-chairmen of the ministry-equivalent organizations, heads of Sub-ministry, deputy heads of Sub-ministry, [and] heads of department; appoints or removes governors [and] mayors of cities after approval by the Provincial People's Assembly; proposes to promote or demote general officers; promotes and demotes colonels in the national defence and security forces.



Article 73 (New)


The Deputy Prime Ministers are the assistants of the Prime Minister to lead on matters of the government and local administrative organizations, execute the tasks assigned to them by the Prime Minister.


Any Deputy Prime Minister shall carry out work on his/her behalf in the event that he/she is occupied on other matters.



Article 74 (New)


The ministers and chairmen of ministry-equivalent organizations have the role to develop and implement the resolutions of the meeting of the National Assembly, the National Assembly Standing Committee and government; to lead, manage and inspect the implementation of the sector under its responsibility; [and] to be connected with, cooperate with, and sign the agreements and sub-agreements with foreign countries as agreed by the government.



Article 75 (Amended)


The National Assembly may pass a vote of no confidence in any member or all members of the government if the National Assembly Standing Committee or one-fourth of the total number of National Assembly members raises the issue.


In the event that the National Assembly has no confidence on any member or all members of the government, the President has the right to request to the National Assembly for reconsideration or decides to terminate the member of the government.



Chapter VIII. The Local People's Assemblies



Article 76 (New)


The Local People's Assemblies are the representatives of the rights and interests of the multi-ethnic people; they are the highest powers of the local government, perform the role to consider [and] adopt the important legislation, make decisions on fundamental issues at the local level and monitor the activity of all the State organizations under their jurisdiction.


The Local People's Assemblies shall be established according to its administrative level, which consist of the People' Assembly at the provincial level, district level and village level. The National Assembly may decide to establish People's Assemblies at district level and village level.


The Provincial People's Assemblies have the same term as the National Assembly.



Article 77 (New)


The Provincial People's Assemblies have the following rights and duties:







1.
To consider and adopt plans for socio-economic development and the State budget at the provincial level, based on the recommendation of the provincial and city governors;






2.
To consider and adopt important legislation of the provincial level;






3.
To monitor the implementation of the constitution and laws within its organization;






4.
To elect or remove the President, Vice-president and Standing Committee of the Provincial People's Assembly;






5.
To consider [and] adopt the organizational structure of the local administration at the provincial level;






6.
To appoint or remove governors [and] governors of cities based on the recommendation of the Provincial People's Assembly Standing Committee;






7.
To consider [and] adopt the structure and organization of the local administration at the provincial level; to appoint, transfer or remove Vice-governors, Vice-governors of cities, heads of department [and] equivalent organizations at the provincial level based on the recommendation of the provincial governors [and] city governors;






8.
To consider [and] approve the establishment, elimination, separation, and merger of department and equivalent organization at provincial level based on the recommendation of the provincial governors [and] city governors;






9.
To consider and adopt the appointment or removal of the Head of Public Prosecutor [and] the President of the Local People's Court, based on the recommendation of the Provincial People's Assembly Standing Committee;






10.
To consider [and] approve the establishment or elimination of districts, municipalities, [and] cities, and to determine the boundaries of the districts, municipalities, [and] cities based on the recommendation of the provincial and city governors;






11.
To abolish or cancel the decision, instruction, guideline or legislation of other sectors which contradict with laws, except the decision on the court proceeding of Public Prosecutor and People's Court; [and]






12.
Assign the rights to the Provincial People's Assembly Standing Committee to decide on the necessary and urgent matters, then report to the Provincial People's Assembly meeting.





Article 78 (New)


The Provincial People's Assembly Standing Committee is the permanent body of the Provincial People's Assembly, and is to carry out duties on behalf of the Provincial People's Assembly during its recess.


The Provincial People's Assembly Standing Committee consists of the President, the Vice-President and a number of members.


The President and Vice-President of the Provincial People's Assembly are also the President and Vice-President of the Provincial People's Assembly Standing Committees.



Article 79 (New)


The Provincial People's Assembly Standing Committee has the following rights and duties:







1.
To prepare and summon the Provincial People's Assembly into session;






2.
To appoint, transfer or dismiss the Vice-governor of the province and Vice-governor of the cities;






3.
To consider and appoint, transfer or remove the Vice-President and the judge of the People's Court based on the recommendation of the President of the Provincial's People's Court and city's People's Court;






4.
To receive and consider the justice application from the people within its responsibility.





Article 80 (New)


The Provincial People's Assembly convenes its ordinary session twice a year at the summons of the Provincial People Assembly Standing Committee. The Provincial People's Assembly Standing Committee may convene an extraordinary session of the Provincial People's Assembly if it deems it necessary.


The Provincial People's Assembly sessions shall be convened only with the presence of more than one-half of the total number of the Provincial People's Assembly members.



Article 81 (New)


Resolutions of the Provincial People's Assembly shall be valid only when they are voted for by more than one-half of the number of the Provincial People's Assembly members present at the session.



Article 82 (New)


The members of the Provincial People's Assembly establish its committee to be the head of the Provincial People's Assembly and the Provincial People's Assembly Standing Committee to perform the work in according to their rights and duties.



Article 83 (New)


The members of the Provincial People's Assembly have the right to question the governor, governor of [Vientiane] Capital, director of the department or equivalent organizations of the provincial level, mayor, head of municipality, head of city, head of public prosecutor, the president of the local people's court and the relevant representative of the State audit authority of the region.


Persons questioned must give verbal or written answers at the Provincial People's Assembly session.



Article 84 (New)


The members of the Provincial People's Assembly shall not be prosecuted in criminal cases or arrested, detained and imprisoned without the approval of the Provincial People's Assembly, or the Provincial People's Assembly Standing Committee during the recess of the Provincial People's Assembly.


In cases involving manifest or urgent offences, the relevant organization which has detained the member of the Provincial People's Assembly must immediately report to the Provincial People's Assembly or to the Provincial People's Assembly Standing Committee for consideration.


Investigations shall not [be conducted in such a manner as to] prevent a prosecuted member from attending the Provincial People's Assembly sessions.



Chapter IX. The Local Administration Authority



Article 85


The Lao People's Democratic Republic is divided into three levels of local administration, namely provinces, districts and villages.


If it deems it necessary, the National Assembly may decide to establish a Special Zone.



Article 86 (New)


The Local Administration Authority has the role to manage the State uniformly within its jurisdiction.


The Local Administration Authority is responsible to the government and the Local People's Assembly.


Provinces are [governed by] governors, cities are [governed by] governors of cities, districts are [governed by] mayors, municipalities are [governed by] chiefs of municipalities and villages are [administered by] village chiefs.


Governors, Governor of [Vientiane] Capital, mayors, chiefs of municipalities and village chiefs have deputies.


Governors, Governor of [Vientiane] Capital, mayors, [and] chiefs of municipalities cannot hold the position for more than two consecutive terms.



Article 87 (Amended)


The governors of provinces and [Vientiane] Capital have the following rights and duties:







1.
Implement constitution, laws, resolutions of the meeting of Provincial People's Assembly, the resolutions of the meetings of Provincial People's Assembly and resolutions of committees of Provincial People's Assembly and applicable regulations adopted by the higher authorities;






2.
Seek authorization and agreement from Provincial People's Assembly for the adoption of strategies, socio-economic development plans and financial plans of the provinces;






3.
Direct, manage, monitor and evaluate the implementation of obligations or work of all provincial divisions and relevant authorities under their supervision;






4.
Appoint, demote or remove the mayor of districts and heads of municipalities after or upon agreement made by committees of the Provincial People's Assembly;






5.
Establish, demote or remove the vice-mayors of districts and heads of municipalities based on the recommendation of the governors of districts and municipalities;






6.
Establish, merge, divide or close down villages, or demarcate the area or border of villages based on the recommendation of the mayors of districts, municipality, [and] cities;






7.
Establish, demote or remove from office vice heads of provincial divisions and equivalent authorities based on the recommendation of the head of provincial divisions and equivalent authorities;






8.
Terminate or cancel decisions, orders, guidelines or legislation of other sectors under their supervision or below their level which contradict the laws, except the decision on the court proceeding of Local Public Prosecutor and Local People's Court;






9.
Be involved in administering and managing any sphere concerning political, economic, [or] socio-cultural matters, natural resources, the environment, order and security, [and] international cooperation;






10.
To manage citizens, and to consider and resolve the proposals of the people;






11.
Report to the Provincial People's Assembly, the Provincial People's Assembly Standing Committee and the Prime Minister regarding the progress of their activities.





Article 88 (New)


The mayors of districts, head of municipalities and cities have the following rights and duties:







1.
Implement the constitution, laws, resolutions of the meeting of Provincial People's Assembly, the resolutions of the meetings of Provincial People's Assembly and applicable regulations adopted by the higher authorities;






2.
Prepare a draft strategic plan, socio-economic development plan and budget plan of the districts, municipalities, cities, to be proposed to the governors of provinces and cities;






3.
Direct, manage, monitor and evaluate the implementation of work or obligations of all offices and relevant authorities under their supervision;






4.
Appoint, demote or remove the head of office and other administrative positions of the district, municipalities [and] cities;






5.
Be involved in administering and managing any sphere concerning political, economic, [or] socio-cultural matters, natural resources, the environment, order and security under the supervision of districts, municipalities [and] cities;






6.
To manage citizens, and to consider and resolve the proposals of the people;






7.
Terminate or cancel decisions or other orders of all offices and equivalent organizations under the supervision of districts, municipalities [and] cities or below their level which contradict the laws, except the decision on the court proceeding of Local Public Prosecutor and Local People's Court;






8.
Report to the governors of provinces and [Vientiane] Capital and the Provincial People's Assembly Standing Committee regarding the progress of their activities.





Article 89 (Amended)




The village chiefs have the responsibility to organize the implementation of the laws and regulations, and take the lead in socio-economic development, protection of natural resources and environment, and maintain security and public order, educating local people with a view to maintaining harmony and making them the key actors to take the lead in developing their villages.



Chapter X. People's Courts and Public Prosecutor



Article 90 (Amended)


The People's Courts are judicial organs; only courts have the power to adjudicate [and] judge cases in the Lao People's Democratic Republic.


The People's Courts make decisions on first instance, appeal and cancelation.



Article 91 (Amended)


The People's Courts of the Lao People's Democratic Republic consist of the People's Supreme Court, Local People's Courts and Military Courts as provided by the laws.


In the event that it is deemed necessary, the National Assembly Standing Committee may decide to establish a special court.



Article 92 (Amended)


The People's Supreme Court is the highest judicial organ of the Lao People's Democratic Republic.


The People's Supreme Court examines the decisions of the People's Courts and the Military Courts.



Article 93 (Amended)


The Vice-President of the People's Supreme Court is appointed or removed by the President of the State.


The National Assembly Standing Committee appoints, transfers and removes judges of the People's Supreme Court, the president, vice-president and judges of the People's Courts.



Article 94


The People's Courts make decisions in panels.


In their adjudication, judges must be independent and strictly comply with the laws.



Article 95


Cases shall be conducted in open court proceedings except if otherwise provided by the laws.



Article 96 (New)


Litigants shall have the right to argue and debate at the court-room to participate in all stages of the case proceedings.


Accused persons shall have the right to defend the case raised against them, either by themselves or by their guardians or lawyers.


Lawyers have the right to provide legal assistance to the litigants and accused persons.



Article 97


Representatives of social organizations have the right to take part in court proceedings as provided by the laws.



Article 98 (Amended)


Decisions reached by the people's courts, when final, must be respected by Party organizations, State organizations, the Lao Front for National Construction, mass organizations, social organizations, international organizations and all citizens.


The concerned individuals and organizations must strictly implement decisions.



Article 99 (Amended)


The Offices of the Public Prosecutors have the duty to monitor, inspect, respect and implement laws throughout the country, protect the rights of interests of the State, society [and] people, and file a claim in court as provided by the laws.



Article 100 (Amended)


The Office of the Public Prosecutor of the Lao People's Democratic Republic consists of the Office of the Supreme Public Prosecutor, the Offices of the Local Public Prosecutor and the Office of the Military Prosecutor as provided by the laws.



Article 101 (New)


The Head of Office of the Supreme Public Prosecutor supervises the activities of the offices of the Public Prosecutor at all levels.



Article 102 (Amended)


The Deputy Head of Supreme Public Prosecutor is appointed or removed by the President of the State.


Heads of public prosecutors, deputy public prosecutors [and] public prosecutors are appointed, transferred or removed by the Head of Supreme Public Prosecutor.



Article 103


In carrying out [legal] proceedings, the public prosecutors are subject only to the laws and the instructions of the Head of Supreme Public Prosecutor.



Chapter XI. The State Audit



Article 104 (New)


The State Audit is the auditing of the management and use of the budget, finance and State property.



Article 105 (New)


The State Audit is undertaken by the State Audit Authority which consists of the Audit Authority of the central level and Audit Authorities of the regional level.


[The details of] the Audit Authority of the central level and Audit Authorities of the regional level are set forth in specific laws.



Article 106 (New)


The Chairman of the State Audit Authority is directly responsible to the National Assembly and reports on the State audit matters to the President of the State, Prime Minister and the National Assembly Standing Committee.


The Chairman of the State Audit Organization proposes the appointment, transfer or removal of the Vice-Chairman of the State Audit Organization to the President.



Article 107 (New)


The State Audit Authority has the following rights and duties:







1.
To conduct the audit independently in accordance with the laws in order to certify the correctness of financial reports, legal compliance and implementation outcomes;






2.
To report on its activities and issue the final report on outcomes of the audit of the implementation of the State budget plan to the National Assembly sessions;






3.
To make recommendations to relevant financial management organizations in order to apply measures against units which have violated the laws in the management and use of the State budget, finance and assets as revealed in the audit findings.





Chapter XII. Election Committee



Article 108 (New)


The Election Committee consists of the National Election Committee and the Election Committees of local levels.


The National Election Committee is an organization established by the National Assembly Standing Committee and then submitted to the President of the State for making an official declaration by issuing a Presidential Decree. It has the role of leading and directing the election of members of the National Assembly, Local People's Assemblies and the Election Committees of the local levels.


The Election Committees of the local level are provided by the law.



Article 109 (New)


The National Election Committee consists of chairman, vice-chairmen, and a certain number of members.


The term of office of the National Election Committee ends after the completion of the first plenary session of the new National Assembly.



Chapter XIII. Language, Script, National Emblem, National Flag, National Anthem, National Day, Currency and Capital City



Article 110


The Lao language and Lao script are the language and script officially used.



Article 111


The National Emblem of the Lao People's Democratic Republic is a circle depicting in the bottom part one-half of a cog wheel and red ribbon with an inscription [of the words] "Lao People's Democratic Republic", and [flanked by] crescent-shaped stalks of fully-ripened rice at both sides and red ribbons bearing the inscription "Peace, Independence, Democracy, Unity, Prosperity". A picture of That Luang Pagoda is located between the tips of the stalks of rice. A road, a paddy field, a forest and a hydroelectric dam are depicted in the middle of the circle.



Article 112


The National Flag of the Lao People's Democratic Republic is dark blue with red edges and a white moon in the middle of the flag. The height of the flag is two-thirds of its width. The height of each red edge is one-half of the height of the dark blue area. The [diameter of the] white moon is four-fifths of [the height of] the dark blue area.



Article 113


The national anthem of the Lao People's Democratic Republic is the "Xat Lao" song.



Article 114 (Amended)


The national day of the Lao People's Democratic Republic is 2 December 1975 which is the day of the proclamation of the Lao People's Democratic Republic.



Article 115


The currency of the Lao People's Democratic Republic is the Kip.



Article 116


The Capital City of the Lao People's Democratic Republic is Vientiane Capital City.



Chapter XIV. Final Provisions



Article 117 (Amended)


The Constitution of the Lao People's Democratic Republic is a fundamental law of the nation.


All laws must comply with the Constitution.



Article 118 (Amended)


Only the National Assembly has the right to amend the Constitution of the Lao People's Democratic Republic.


The Constitution can be adopted when it has the affirmative votes of more than two-thirds of the total number of the National Assembly members.



Article 119 (Amended)




This Constitution enters into force on the date of the promulgating decree issued by the President of the State.


This Constitution supersedes the Constitution of the Lao People's Democratic Republic No. 25/NA, dated 6 May 2003.

